LEMMON, Judge,
dissents in part from the denial of the application for rehearing and assigns reasons.
Plaintiffs requested an amendment of the original zoning ordinance, specifying their desires as to the extent of the amendment. On the evidence in this record the City Council could not reasonably have refused to amend the original zoning ordinance, although the Council could reasonably have amended to a lesser extent than that requested by plaintiffs.
On reconsideration I believe the correct disposition of this appeal would be (1) to order the Council to amend the zoning ordinance and (2) to allow a reasonable period within which the Council must adopt an amendment, rezoning to a classification reasonably related to the evidence, and failure to amend within the period would result in the property becoming completely unzoned.
This disposition is more proper because the Council refused to amend the original zoning ordinance based on the good faith (but mistaken) belief that it could only grant or deny the specific rezoning requested by plaintiffs.